
	
		I
		112th CONGRESS
		2d Session
		H. R. 6295
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  the building of housing for moderate income seniors.
	
	
		1.Moderate-income senior
			 housing project treated as qualified low income housing project
			(a)In
			 generalSubsection (g) of
			 section 42 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(10)Special rule
				for moderate income senior housing projectFor purposes of this subsection—
						(A)In
				generalA qualified senior
				shall be treated as an individual described in subparagraph (A) or (B) of
				paragraph (1), as the case may be.
						(B)Qualified
				seniorThe term qualified senior means any
				individual—
							(i)who has attained
				the age of 62, and
							(ii)whose income is
				140 percent or less of the income limitation otherwise applicable under
				paragraph (1).
							(C)Income
				limitation for determining rent restriction
							(i)In
				generalFor purposes of paragraph (2), the income limitation
				under paragraph (1) with respect to a residential unit occupied by a qualified
				senior shall be treated as the income limitation described in subparagraph
				(B)(ii).
							(ii)Next available
				unit must be rented to qualified senior if income rises above 140 percent of
				income limitIn the case of a unit occupied by a qualified
				senior, if the income of the occupants of the unit increases above 140 percent
				of the income limitation, paragraph (2)(D)(i) shall continue to apply only if
				any residential unit in the building (of a size comparable to, or smaller than,
				such unit) is occupied by a new resident who is a qualified
				senior.
							.
			(b)Preference for
			 allocating to moderate income senior housing projectsClause (ii)
			 of section 42(m)(1)(B) of such Code is amended by adding at the end the
			 following new subclause:
				
					(IV)projects serving qualified seniors (as
				defined in subsection (g)(10)(B)),
				and
					.
			(c)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to determinations under section 42 of the Internal
			 Revenue Code of 1986 with respect to housing credit dollar amounts allocated
			 from State housing credit ceilings for calendar years after 2012.
				(2)Buildings not
			 subject to allocation limitsTo the extent paragraph (1) of
			 section 42(h) of such Code does not apply to any building by reason of
			 paragraph (4) thereof, the amendments made by this section shall apply to
			 buildings placed in service after December 31, 2012.
				
